Exhibit 10.18
AMENDMENT NO. 3 TO
LOAN AND SECURITY AGREEMENT
     This Amendment No. 3 to Loan and Security Agreement (this “Amendment”) is
entered into this 12th day of March, 2008, by and among Rae Systems Inc., a
Delaware corporation (“Borrower”), and Silicon Valley Bank, (“Bank”).
Capitalized terms used herein without definition shall have the same meanings
given them in the Loan Agreement (as defined below).
Recitals
     A. Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of March 14, 2007 (as may be amended, restated, or otherwise
modified, the “Loan Agreement”), pursuant to which the Bank has extended and
will make available to Borrower certain advances of money.
     B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.
     C. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to so
amend the Loan Agreement.
agreement
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
     1. Amendment to Loan Agreement.
          1.1 Section 13 (Definitions). The following term and its definition is
amended to read in its entirety as follows:
     “Revolving Line Maturity Date” is June 12, 2008.
     2. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;
               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

 



--------------------------------------------------------------------------------



 



               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower;
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
               (f) as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations. Borrower acknowledges that
Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with such Borrower in connection with this Amendment
and in connection with the Loan Documents.
          Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
     3. Limitation. The amendment set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.
     4. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          4.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank;
          4.2 Payment of Extension Fee. Borrower shall have paid Bank an
extension fee of $4,500; and
          4.3 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred through the date of this Amendment.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.
     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect

2



--------------------------------------------------------------------------------



 



thereto and no extrinsic evidence whatsoever may be introduced in any judicial
or arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     7. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

                  Borrower:       Rae Systems Inc.
a Delaware corporation  
 
      By:   /s/ Randall K. Gausman              
 
          Printed Name:  Randall K. Gausman
 
               
 
          Title: Chief Financial Officer
 
                Bank:       Silicon Valley Bank  
 
      By:   /s/ Tom Smith              
 
          Printed Name: Tom Smith
 
               
 
          Title: Senior Relationship Manager

3